DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/20/2022 amended claims 1, 6, and 8 and cancelled claims 2 and 3.  Claims 1 and 4-12 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 09/20/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 20060132728 A1).
Regarding claim 1, Kim teaches a projector cooling system (Fig. 3A-4 and 12B), comprising a casing (housing), a first heat generating component (Micro device), and a second heat generating component (Light source), wherein: the first heat generating component (Micro device) and the second heat generating component (Light source) are sequentially disposed in the casing (housing) along an anti-gravity direction; a temperature of the first heat generating component (Micro device) is lower than a temperature of the second heat generating component (Light source; [0073]-[0074]); the first heat generating component (Micro device) comprises at least one solid-state light source, at least one light valve (Micro device), or a combination thereof ([0008]); the second heat generating component (Light source) comprises at least one circuit board, at least one power supply chip, or at least one heater (Light source; [0008]); wherein when a cooling airflow (from inlet to outlet) is introduced from the outside of the casing into the casing, the cooling airflow sequentially cools down the first heat generating component (Micro device) and the second heat generating component (Light source; Fig. 1-4; [0072]-[0079]).
Regarding claim 8, Kim further teaches heat generated by the second heat generating component (Light source) increases an air temperature in the casing (housing) to generate an airflow flowing along the anti-gravity direction, so as to introduce a cooling airflow to the first heat generating component (Micro device) for passive cooling ([0072]-[0079]).
Regarding claim 9, Kim further teaches an air passage is formed between the first heat generating component (Micro device) and the second heat generating component (Light source) to generate air circulation ([0072]-[0079]).
Regarding claim 10, Kim further teaches the casing (housing) has an annular accommodating space, and the first heat generating component (Micro device) and the second heat generating component (Light source) are located in the annular accommodating space (Fig. 12B).
Regarding claim 11, Kim further teaches no fan is arranged in the casing (housing; [0073]-[0076]).
Regarding claim 12, Kim further teaches the second heat generating component (Light source) is disposed in the casing (housing) in a ring shape (Fig. 12B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamamoto (US 20110199584 A1).
Regarding claim 1, Kim teaches a projector cooling system (Fig. 3A-4 and 12B), comprising a casing (housing), a first heat generating component (Circuit), and a second heat generating component (Micro device or Light source), wherein: the first heat generating component (Circuit) and the second heat generating component (Micro device or Light source, respectively) are sequentially disposed in the casing (housing) along an anti-gravity direction; a temperature of the first heat generating component (Circuit) is lower than a temperature of the second heat generating component (Micro device or Light source; [0073]-[0074]);  the second heat generating component (Micro device or Light source) comprises at least one circuit board (of the DMD), at least one power supply chip, or at least one heater ([0008]); and wherein when a cooling airflow (from inlet to outlet) is introduced from the outside of the casing into the casing, the cooling airflow sequentially cools down the first heat generating component (Circuit) and the second heat generating component (Micro device or Light source; Fig. 1-4; [0072]-[0079]).
Kim does not explicitly teach the first heat generating component (Circuit) comprises at least one solid-state light source, at least one light valve, or a combination thereof.
Yamamoto teaches a circuit board (801) comprises at least one solid-state light source (804, 805, 806; Fig. 4; [0023], [0059]-[0064], [0075], [0084]-[0091], [0096], [0097]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kim with Yamamoto; because it provides a mechanism to communicate with the user/s.
Regarding claim 4, Kim further teaches an outer contour of the second heat generating component (Micro device or Light source) comprises a spiral shape, a fin shape, a rectangular shape (DMD), or a ring shape.
Regarding claim 5, Kim further teaches a third heat generating component (Light source), disposed in the casing (housing) and located above the second heat generating component (Micro device) along the anti-gravity direction, wherein the second heat generating component (Micro device) is located between the third heat generating component (Light source) and the first heat generating component (Circuit), and a temperature of the third heat generating component (Light source) is higher than the temperature of the second heat generating component (Micro device; [0073]-[0074]).
Regarding claim 6, Kim further teaches the second heat generating component (Micro device) comprises at least one circuit board (DMD), at least one power supply chip, or a combination thereof, and the third heat generating component (Light source) is a heater.
Regarding claim 7, Kim further teaches the third heat generating component (Light source) is a heater, and the temperature of the first heat generating component (Circuit) is controlled by adjusting the heater.
Regarding claim 8, Kim further teaches heat generated by the second heat generating component (Micro device or Light source) increases an air temperature in the casing (housing) to generate an airflow flowing along the anti-gravity direction, so as to introduce a cooling airflow to the first heat generating component (Circuit) for passive cooling ([0073]-[0076]).
Regarding claim 9, Kim further teaches an air passage is formed between the first heat generating component (Circuit) and the second heat generating component (Micro device or Light source) to generate air circulation ([0073]-[0076]).
Regarding claim 10, Kim further teaches the casing (housing) has an annular accommodating space, and the first heat generating component (Circuit) and the second heat generating component (Micro device or Light source) are located in the annular accommodating space (Fig. 12B).
Regarding claim 11, Kim further teaches no fan is arranged in the casing (housing; [0073]-[0076]).
Regarding claim 12, Kim further teaches the second heat generating component (Micro device or Light source) is disposed in the casing (housing) in a ring shape (Fig. 12B).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue,
If Kim's light source were interpreted as the claimed first heat generating component, since the light source is disposed near the air outlets, and no other heat generating component is positioned above the light source (that is, the downstream of the cooling air flow, or closer to the air outlets), Kim fails to disclose "the first heat generating component and the second heat generating component are sequentially disposed in the casing along an anti-gravity direction; and a temperature of the first heat generating component is lower than a temperature of the second heat generating component" recited in 1 Annotated Fig. 4 of Kim On the other hand, if Kim's micro device were interpreted as the claimed first heat generating component, then the light source would be the only heat generating component having a temperature higher than the micro device and disposed thereover. The light source is clearly not a circuit board, a power supply chip or a heater. 
However, the currently amended claim 1 recites, "the second heat generating component comprises at least one circuit board, at least one power supply chip, or at least one heater, wherein when a cooling airflow is introduced from the outside of the casing into the casing, the cooling airflow sequentially cools down the first heat generating component and the second heat generating component", which is neither taught nor suggested by Kim, rendering the amended claim 1 novel and allowable over Kim.  (Remarks; p. 7-8).
Examiner respectfully disagrees.  The light source is a heater.  A heater is interpreted as an element/unit/device that produces heat.  According to Merriam Webster Online Dictionary, a heater is a device that imparts heat or holds something to be heated (https://www.merriam-webster.com/dictionary/heater); hence the light source is properly interpreted as a heater.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882